Per Curiam:
The order should be modified so as to award the custody of all the children to the defendant George M. Parker with leave to the relator to see the youngest child such as is given to her to see the other two children by the order appealed from; and by further providing that the relator may renew her application upon proof of a reformation as to her personal habits. As so modified the order is affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.